DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This is a Final Office action in response to applicant’s remarks/arguments filed on 03/10/2021. 
3.	Status of the claims:
	•	No claims have been amended.
	•	Claims 53-67 are currently pending and have been examined.

Response to remarks/arguments
4.	Applicant’s remarks/arguments filed on 03/10/2021 with respect to independent claims 53 and 61 have been fully considered but they are not persuasive. 
6.	On pages 6-10 of Applicant’s arguments dated 03/10/2021, the applicants state that Huawei fails to disclose “the RS resource pattern information and the inter-CSI-RS-port multiplexing scheme are jointly-coded in the signaling comprising the configuration information of the CSI-RS”, as recited in independent claim 53.   
7.	  In response to applicants’ remarks, the examiner respectfully disagrees. It is important to note that the rejection of independent claim 53 is an obviousness rejection depending upon the combination of multiple references to teach the claimed limitations, 
8.	On pages 7-9 of Applicant’s arguments dated 03/10/2021, the applicant states that Applicant respectfully believes claims 54 and 62 are allowable for their additional features " wherein the M candidate RS resource patterns are divided into two sets, a first multiplexing scheme is used for CSI-RS ports in a first pattern set, a second multiplexing scheme is used for CSI-RS ports in a second pattern set, and the first multiplexing scheme is different from the second multiplexing scheme; and wherein the first multiplexing scheme is a first code division multiplexing with an orthogonal code length of 2, the second multiplexing scheme is a second code division multiplexing with an orthogonal code length of 4".
9.	  In response to applicants’ remarks, the examiner respectfully disagrees. Again, the rejection of dependent claims 54 and 62 is an obviousness rejection depending upon the combination of multiple references to teach the claimed limitations. Park is cited for the teaching of the above argued limitations. Having said that, as mentioned in previous office action, claims 54 and 62 recite the first multiplexing scheme is a first 
Please see the rejection below.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
14.	Claims 53, 55, 56, 59-61, 63-64, 66-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (CSI-RS design for 12 and 16 ports, dated 08/28/2015) in view of Gomadam (US 2013/0301447 A1).

Regarding claim 53, Huawei discloses a method for configuring a Channel State Information-Reference Signal (CSI-RS), comprising:
determining, by a base station, configuration information of the CSI-RS (Huawei, page 5, section 3: the feature that the base station determines the configuration information of the CSI-RS is implicit for the method of Huawei as considering the two alternatives); generating, by the base station, signaling comprising the configuration information of the CSI-RS (Huawei, page 5, section 3: recites two alternatives for signaling design for CSI-RS configuration information); and
transmitting, by the base station, the signaling comprising the configuration information of the CSI-RS (Huawei, page 5, section 3: the base station generates and transmits signaling comprising the configuration information of the CSI-RS. Moreover, section 4 on page further discloses a plurality of ports are transmitted on alternating OFDM symbols across different PRB pair pattern for 12 ports CSI-RS pattern design to balance the power efficiency), wherein the configuration information comprises: a number of CSI-RS ports (Huawei, page 5, section 3, lines 5-10: the a CRS-RS configuration is directly linked to the CSI-RS port number), RS resource pattern information (Huawei, page 5, para. 3, lines 4-15: CSI-RS pattern is a resource pattern) and an inter-CSI-RS-port multiplexing scheme (Huawei, Fig. 4, page 3, section 2: different inter-CSI-RS port multiplexing schemes such as CDM, FDM and TDM for CSI configuration).
	Huawei does not appear to explicitly disclose the RS resource pattern information and the inter-CSI-RS-port multiplexing scheme are jointly-coded in the signaling comprising the configuration information of the CSI-RS.
However, Gomadam, from similar field of endeavor, discloses the RS resource pattern information and the inter-CSI-RS-port multiplexing scheme are jointly-coded in the signaling comprising the configuration information of the CSI-RS (Gomadam, para. 11-14, 35, 42, 43, 47, 53-57: teaches joint encoding of CSI  feedback of different channels. He/she further teaches computing the channel feedback includes defining a respective feedback reporting mode for each CSI-RS resource, independently of other CSI-RS resources, and computing the channel feedback further includes jointly encoding Channel State Information (CSI) feedback computed for the two or more of the CSI-RS resources, and transmitting the channel feedback includes transmitting the jointly-encoded CSI feedback in the single transmission of the second uplink channel).
Therefore, since Gomadam discloses the use of joint coding for CSI-RS information (although in a different context), it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the joint coding for CSI-RS information of Gomadam with the system of 
	
Regarding claim 55, Huawei and Gomadam disclose the method according to claim 54, wherein when the number of the CSI-RS ports is larger than a first threshold value, at least two inter-CSI-RS-port multiplexing schemes are used for the M candidate RS resource patterns (Huawei, Fig. 3: a CSI-RS pattern design for 12 ports and 16 ports. For a number of 16 CSI-RS ports which is greater than any value that may be selected from [4, 8, 12] for the first threshold value as recited in paragraph 137 of the instant application. One 12 ports CSI-RS pattern can be constructed with one 8 ports CSI-RS pattern and one 4 ports CSI-RS pattern as illustrated in Figure 3 (i.e. at least two inter-CSI-RS-port multiplexing schemes are used for the M candidate RS resource patterns)).

Regarding claim 56, Huawei and Gomadam disclose the method according to claim 54, wherein when the number of the CSI-RS ports is larger than a second threshold value, at least two types of RS densities are used for the M candidate RS resource patterns (Huawei, Fig. 5, page 4: Firstly, paragraph 145 of the instant application recites “when TH2 is 8 and the number of the ports is 12, there are the following three types of RS densities: one RE in each PRB pair for each port, one RE in every two PRB pairs for each port and two REs in every three PRB pairs for each port; and when TH2 is 8 and the number of the ports is 16, there are the following two types of RS densities: one RE in each PRB pair for each port and one RE in every two PRB pairs for each port”. Huawei teaches the density in frequency domain for each CSI-RS port of FDMed among different PRB pair CSI-RS pattern will be reduced to l RE every two PRB pairs compared to the l RE per PBR pair of the legacy CSI-RS pattern. The reduced CSI-RS density in frequency domain will degrade the channel estimation accuracy (i.e. at least two types of RS densities are used for the M candidate RS resource patterns)).

Regarding claim 59, Huawei and Gomadam disclose the method according to claim 54, wherein the M candidate RS resource patterns are divided into two sets; in a first set, code division multiplexed RS symbols in a same group are mapped to REs in a first mapping manner; in a second set, code division multiplexed RS symbols in a same group are mapped to REs in a second mapping manner, and the first mapping manner is different from the second mapping manner (Huawei, Fig. 4, page 3, section 2: different color-coded pattern have different mapping manners for the code division multiplexing symbols and for different ports grouping manners).

Regarding claim 60, Huawei and Gomadam disclose the method according to claim 54, wherein the M candidate RS resource patterns are divided into two sets, a first port grouping manner is used for CSI-RS ports of a first set, a second port grouping manner is used for CSI-RS ports of the second set, and the first port grouping manner is (Huawei, Fig. 4, page 3, section 2: different color-coded pattern have different mapping manners for the code division multiplexing symbols and for different ports grouping manners).

Regarding claim 61, Huawei discloses an apparatus for configuring a Channel State Information-Reference Signal (CSI-RS), comprising: a processor; and
a memory storing codes, which, when executed by the processor, cause the processor to perform a method for configuring the CSI-RS, the method comprising:
determining configuration information of the CSI-RS (Huawei, page 5, section 3: the feature that the base station determines the configuration information of the CSI-RS is implicit for the method of Huawei as considering the two alternatives);
generating signaling comprising the configuration information of the CSI-RS (Huawei, page 5, section 3: recites two alternatives for signaling design for CSI-RS configuration information); and transmitting the signaling comprising the configuration information of the CSI-RS (Huawei, page 5, section 3: the base station generates and transmits signaling comprising the configuration information of the CSI-RS. Moreover, section 4 on page further discloses a plurality of ports are transmitted on alternating OFDM symbols across different PRB pair pattern for 12 ports CSI-RS pattern design to balance the power efficiency), wherein the configuration information comprises: a number of CSI-RS ports  (Huawei, page 5, section 3, lines 5-10: the a CRS-RS configuration is directly linked to the CSI-RS port number), RS resource pattern information (Huawei, page 5, para. 3, lines 4-15: CSI-RS pattern is a resource pattern) and an inter-CSI-RS-port multiplexing scheme, and the RS resource (Huawei, Fig. 4, page 3, section 2: different inter-CSI-RS port multiplexing schemes such as CDM, FDM and TDM for CSI configuration).
	Huawei does not appear to explicitly disclose the RS resource pattern information and the inter-CSI-RS-port multiplexing scheme are jointly-coded in the signaling comprising the configuration information of the CSI-RS.
However, Gomadam, from similar field of endeavor, discloses the RS resource pattern information and the inter-CSI-RS-port multiplexing scheme are jointly-coded in the signaling comprising the configuration information of the CSI-RS (Gomadam, para. 11-14, 35, 42, 43, 47, 53-57: teaches joint encoding of CSI  feedback of different channels. He/she further teaches computing the channel feedback includes defining a respective feedback reporting mode for each CSI-RS resource, independently of other CSI-RS resources, and computing the channel feedback further includes jointly encoding Channel State Information (CSI) feedback computed for the two or more of the CSI-RS resources, and transmitting the channel feedback includes transmitting the jointly-encoded CSI feedback in the single transmission of the second uplink channel).
Therefore, since Gomadam discloses the use of joint coding for CSI-RS information (although in a different context), it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the joint coding for CSI-RS information of Gomadam with the system of Huawei and this disclosure would lead a person of ordinary skill in the art to understand that joint encoding could also be used for other CSI-RS information, such as the RS resource pattern and inter-CSI-RS port multiplexing scheme information that is taught 


Regarding claim 63, Huawei and Gomadam disclose the apparatus according to claim 62, wherein when the number of the CSI-RS ports is larger than a first threshold value, at least two inter-CSI-RS-port multiplexing schemes are used for the M candidate RS resource patterns (Huawei, Fig. 3: a CSI-RS pattern design for 12 ports and 16 ports. For a number of 16 CSI-RS ports which is greater than any value that may be selected from [4, 8, 12] for the first threshold value as recited in paragraph 137 of the instant application. One 12 ports CSI-RS pattern can be constructed with one 8 ports CSI-RS pattern and one 4 ports CSI-RS pattern as illustrated in Figure 3 (i.e. at least two inter-CSI-RS-port multiplexing schemes are used for the M candidate RS resource patterns)).

Regarding claim 64, Huawei and Gomadam disclose the apparatus according to claim 62, wherein the M candidate RS resource patterns comprise that: when the number of the CSI-RS ports is larger than a second threshold value, at least two types of RS densities are used for the M candidate RS resource patterns (Huawei, Fig. 5, page 4: Firstly, paragraph 145 of the instant application recites “when TH2 is 8 and the number of the ports is 12, there are the following three types of RS densities: one RE in each PRB pair for each port, one RE in every two PRB pairs for each port and two REs in every three PRB pairs for each port; and when TH2 is 8 and the number of the ports is 16, there are the following two types of RS densities: one RE in each PRB pair for each port and one RE in every two PRB pairs for each port”. Huawei teaches the density in frequency domain for each CSI-RS port of FDMed among different PRB pair CSI-RS pattern will be reduced to l RE every two PRB pairs compared to the l RE per PBR pair of the legacy CSI-RS pattern. The reduced CSI-RS density in frequency domain will degrade the channel estimation accuracy (i.e. at least two types of RS densities are used for the M candidate RS resource patterns)).

Regarding claim 66, Huawei and Gomadam disclose the apparatus according to claim 62, wherein the M candidate RS resource patterns are divided into two sets, in a first set, code division multiplexed RS symbols in a same group are mapped to REs in a first mapping manner; in a second set, code division multiplexed RS symbols in a same group are mapped to REs in a second mapping manner, and the first mapping manner is different from the second mapping manner (Huawei, Fig. 4, page 3, section 2: different color-coded pattern have different mapping manners for the code division multiplexing symbols and for different ports grouping manners).

Regarding claim 67, Huawei and Gomadam disclose the apparatus according to claim 62, wherein the M candidate RS resource patterns are divided into two sets, a first port grouping manner is used for CSI-RS ports of a first set, a second port grouping manner is used for CSI-RS ports of a second set, and the first port grouping manner is different from the second port grouping manner (Huawei, Fig. 4, page 3, section 2: different color-coded pattern have different mapping manners for the code division multiplexing symbols and for different ports grouping manners).

15.	Claims 54, 57, 58, 62, 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (CSI-RS design for 12 and 16 ports, dated 08/28/2015) in view of Gomadam (US 2013/0301447 A1) and further in view of Park et al. (US 2014/0071918 A1).

	Regarding claim 54, Huawei and Gomadam disclose the method according to claim 53, wherein when the number of the CSI-RS ports is larger than 1, the CSI-RS has M candidate RS resource patterns, where M is an integer greater than 1 (Huawei, page 5, section 3: where M is the number of candidate schemes for alternative 1 or combinations for alternative 2. It is noted that the method of Huawei refers to the case of having 12 or 16 CSI-RS ports, e.g. the number of ports is larger than 1).
The combination of Huawei and Gomadam does not appear to explicitly disclose wherein the M candidate RS resource patterns are divided into two sets, a first multiplexing scheme is used for CSI-RS ports in a first pattern set, a second multiplexing scheme is used for CSI-RS ports in a second pattern set, and the first multiplexing scheme is different from the second multiplexing scheme; and wherein the first multiplexing scheme is a first code division multiplexing with an orthogonal code length of 2, the second multiplexing scheme is a second code division multiplexing with an orthogonal code length of 4.
(Park. Fig. 2, para. 44: reference signals may be mapped to specific resource elements of a downlink. That is, a common reference signal (or cell-specific reference signal, hereinafter referred to as "CRS") 230, demodulation reference signals (DM-RS) (or UE-specific reference signals) 232 and 234, a channel-state information reference signal (CSI-RS), and so forth may be transmitted through a downlink. In FIG. 2, only CRS 230 and DM-RS 232 and 234 have been illustrated for convenience of description); and wherein the first multiplexing scheme is a first code division multiplexing with an orthogonal code length of 2 (Park, para. 45: in the case of 4-layer transmission, two different reference signals for each reference signal group may be multiplexed by applying an orthogonal code having a length of 2' to two consecutive reference signal resource elements in the time axis), the second multiplexing scheme is a second code division multiplexing with an orthogonal code length of 4 (Park, para. 45: in the case of 8-layer transmission, four different reference signals for each reference signal group may be multiplexed by applying an orthogonal code having a length of 4' to four reference signal resource elements distributed in the time axis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Huawei as modified by Gomadam with the teaching of Park by using the above features into the 

Regarding claim 57, Huawei and Gomadam disclose the method according to claim 54, wherein the M candidate RS resource patterns are divided into two sets, a first type of RS density is used for a first set, a second type of RS density is used for a second set, and the first type of RS density is different from the second type of RS density (Park, Fig. 2, para. 44: reference signals may be mapped to specific resource elements of a downlink. That is, a common reference signal (or cell-specific reference signal, hereinafter referred to as "CRS") 230, demodulation reference signals (DM-RS) (or UE-specific reference signals) 232 and 234, a channel-state information reference signal (CSI-RS), and so forth may be transmitted through a downlink. In FIG. 2, only CRS 230 and DM-RS 232 and 234 have been illustrated for convenience of description).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Huawei as modified by Gomadam with the teaching of Park by using the above features into the system of Huawei such as the M candidate RS resource patterns are divided into two sets, a first multiplexing scheme is used for CSI-RS ports in a first pattern set, a second 

Regarding claim 58, Huawei and Gomadam disclose the method according to claim 54, wherein in an RS resource pattern set, the inter-CSI-RS-port multiplexing scheme uses a code division multiplexing length of 4, and four Resource Elements (REs), to which each group of code division multiplexed RS symbols are mapped, are located on two continuous subcarriers (Park, Fig. 2, para. 44, 45: in the case of 8-layer transmission, four different reference signals for each reference signal group may be multiplexed by applying an orthogonal code having a length of 4' to four reference signal resource elements distributed in the time axis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Huawei as modified by Gomadam with the teaching of Park by using the above features into the system of Huawei such as the inter-CSI-RS-port multiplexing scheme uses a code division multiplexing length of 4, and four Resource Elements (REs), to which each group of code division multiplexed RS symbols are mapped, are located on two continuous subcarriers as taught by Park. The motivation for doing so would have been to reduce resources of a data region available for data transmission.

Regarding claim 62, Huawei and Gomadam disclose the apparatus according to claim 61, wherein when the number of the CSI-RS ports is larger than 1, the CSI-RS has M candidate RS resource patterns, where M is an integer greater than 1 (Huawei, page 5, section 3: where M is the number of candidate schemes for alternative 1 or combinations for alternative 2. It is noted that the method of Huawei refers to the case of having 12 or 16 CSI-RS ports, e.g. the number of ports is larger than 1).
The combination of Huawei and Gomadam does not appear to explicitly disclose wherein the M candidate RS resource patterns are divided into two sets, a first multiplexing scheme is used for CSI-RS ports in a first pattern set, a second multiplexing scheme is used for CSI-RS ports in a second pattern set, and the first multiplexing scheme is different from the second multiplexing scheme; and wherein the first multiplexing scheme is a first code division multiplexing with an orthogonal code length of 2, the second multiplexing scheme is a second code division multiplexing with an orthogonal code length of 4.
However, Park from similar field of endeavor discloses wherein the M candidate RS resource patterns are divided into two sets, a first multiplexing scheme is used for CSI-RS ports in a first pattern set, a second multiplexing scheme is used for CSI-RS ports in a second pattern set, and the first multiplexing scheme is different from the second multiplexing scheme (Park. Fig. 2, para. 44: reference signals may be mapped to specific resource elements of a downlink. That is, a common reference signal (or cell-specific reference signal, hereinafter referred to as "CRS") 230, demodulation reference signals (DM-RS) (or UE-specific reference signals) 232 and 234, a channel-state information reference signal (CSI-RS), and so forth may be transmitted through a downlink. In FIG. 2, only CRS 230 and DM-RS 232 and 234 have been illustrated for convenience of description); and wherein the first multiplexing scheme is a first code division multiplexing with an orthogonal code length of 2 (Park, para. 45: in the case of 4-layer transmission, two different reference signals for each reference signal group may be multiplexed by applying an orthogonal code having a length of 2' to two consecutive reference signal resource elements in the time axis), the second multiplexing scheme is a second code division multiplexing with an orthogonal code length of 4 (Park, para. 45: in the case of 8-layer transmission, four different reference signals for each reference signal group may be multiplexed by applying an orthogonal code having a length of 4' to four reference signal resource elements distributed in the time axis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Huawei as modified by Gomadam with the teaching of Park by using the above features into the system of Huawei such as the M candidate RS resource patterns are divided into two sets, a first multiplexing scheme is used for CSI-RS ports in a first pattern set, a second multiplexing scheme is used for CSI-RS ports in a second pattern set, and the first multiplexing scheme is different from the second multiplexing scheme as taught by Park. The motivation for doing so would have been to reduce resources of a data region available for data transmission.

Regarding claim 65, Huawei and Gomadam disclose the apparatus according to claim 62, wherein in an RS resource pattern set, the inter-CSI-RS-port multiplexing scheme uses a code division multiplexing length of 4, and four Resource Elements (REs), to which each group of code division multiplexed RS symbols are mapped, are located on two continuous subcarriers (Park, Fig. 2, para. 44, 45: in the case of 8-layer transmission, four different reference signals for each reference signal group may be multiplexed by applying an orthogonal code having a length of 4' to four reference signal resource elements distributed in the time axis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Huawei as modified by Gomadam with the teaching of Park by using the above features into the system of Huawei such as the inter-CSI-RS-port multiplexing scheme uses a code division multiplexing length of 4, and four Resource Elements (REs), to which each group of code division multiplexed RS symbols are mapped, are located on two continuous subcarriers as taught by Park. The motivation for doing so would have been to reduce resources of a data region available for data transmission.

Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953.  The examiner can normally be reached on M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466